NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                                              This opinion was filed for record
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
                                                 at      ;£:QQ onfih 2)'Dlj
                                                          Ocro

                                                         ~~ SUSAN L. CARLSON
                                                                SUPREME COURT CLERK



               IN THE SUPREME COURT OF THE STATE OF WASHINGTON


          ISIDORO PEREZ-CRISANTOS,           )
          a single man,                      )
                                             )
                              Appellant,     )          No. 92267-5
                                             )
                 v.                          )
                                             )          EnBanc
          STATE FARM FIRE AND                )
          CASUALTY COMPANY,                  )
          a foreign insurance company, and   )
          DOE CORPORATIONS I through V, )
                                             )
                              Respondents.   )          Filed FEB 0 2   2017
                                         ___ )

                GONZALEZ, J. - In 2007, the legislature passed, and the voters of this

          state ratified, the Insurance Fair Conduct Act (IFCA), RCW 48.30.015.

          IFCA gives insureds a new cause of action against insurers who

          unreasonably deny coverage or benefits. RCW 48.30.015(1). IFCA also

          directs courts to grant attorney fees and authorizes courts to award triple

          damages if the insurer either acts unreasonably or violates certain insurance

          regulations. RCW 48.30.015(2)-(3), (5). These regulations broadly address

          unfair practices in insurance, not just unreasonable denials of coverage or
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
          Perez-Crisantos v. State Farm, No. 92267-5

          benefits. RCW 48.30.015(5). We are asked to decide whether IFCA also

          created a new and independent private cause of action for violation of these

          regulations in the absence of any unreasonable denial of coverage or

          benefits. 1 We conclude it did not and affirm.

                                                  FACTS

                 In November 2010, Isidoro Perez-Crisantos was waiting to turn left

          off snowy Wellesley Avenue in Spokane when his car was struck from

          behind by Martin Reyes. Clerk's Papers (CP) at 5, 391. Perez-Crisantos

          was injured and incurred more than $50,000 in medical bills that he contends

          were the result of the accident. Perez-Crisantos had first party personal

          injury protection (PIP) and underinsured motorist insurance (UIM) coverage

          from State Farm Fire and Casualty Company. State Farm paid the PIP

          coverage limits of $10,000 in medical expenses and $400 in lost wages.

          Reyes carried $25,000 in liability insurance. Perez-Crisantos settled with

          Reyes for his policy limits and made a first party UIM claim to State Farm

          for the remaining damages resulting from the accident.            State Farm did not

          pay benefits under the UIM policy. According to Perez-Crisantos, State



          1
            The concurrence objects to the way we have framed the issue, suggesting that this
          caused us to stray from the language and intent of IF CA. But it is the concurrence that
          strays from RCW 48.30.015. Rather than insert language into the statute that the
          legislature purposefully omitted, our decision comports with the actual language ofRCW
          48.30.015 and is framed consistently with the way the parties have framed the issue.


                                                     2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
          Perez-Crisantos v. State Farm, No. 92267-5

          Farm denied his UIM claim after its adjustor, who was not a medical expert,

          concluded that Perez-Crisantos was seeking benefits for excessive

          chiropractic treatment and an unrelated shoulder surgery. According to State

          Farm, it has "not denied underinsured motorist benefits to Mr. Perez-

          Crisantos. It does disagree with the valuation [counsel] has placed on his

          claim." CP at 386. Either way, after Perez-Crisantos objected to the denial,

          State Farm sent the file to a doctor, who concurred with the lay adjustor's

          conclusions.

                Perez-Crisantos sued on a variety of grounds. Among other things, he

          alleged that State Farm had violated IFCA, several of IFCA' s implementing

          regulations, and the Consumer Protection Act (CPA), chapter 19.86 RCW.

          He also brought bad faith and negligence claims. Most of the claims were

          stayed while the UIM claim was sent to arbitration. The arbiter largely

          found for Perez-Crisantos. Based on the damages awarded, it appears the

          arbiter concluded the shoulder injury was related to the accident, disallowed

          some of the chiropractic physical therapy treatments as excessive, and

          awarded Perez-Crisantos a gross amount of about $51,000. After adjusting

          for Reyes's settlement, PIP benefits, and attorney fees, Perez-Crisantos

          received about $24,000 from the UIM arbitration. The court lifted the stay,

           and Perez-Crisantos amended his complaint to make clear he was alleging an



                                                 3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
          Perez-Crisantos v. State Farm, No. 92267-5

          IFCA claim based on the violation of IFCA regulations relating to unfair

          settlement practices. Specifically, he alleged that State Farm forced him to

          litigate in order to get payments that were due to him.

                Meanwhile, Perez-Crisantos sought discovery about State Farm's

          incentive programs and the personnel files of State Farm employees

          involved in processing his claim, apparently seeking evidence that State

          Farm's incentive program was improperly encouraging its employees to

          deny claims or settle them for unreasonably low amounts. While it is not in

          the record, it appears State Farm provided discovery on the incentive

          programs but resisted release of the personnel files. The trial court allowed

          some discovery about the employee compensation and reviewed some

          materials under seal. The judge declined to order State Farm to release the

          personnel files themselves, finding Perez-Crisantos had not made a

          sufficient showing.

                State Farm moved for summary judgment dismissal, largely on the

          merits. It argued that there was no genuine dispute that it had acted

          reasonably and in good faith throughout the claims process, that Perez-

          Crisantos had not alleged a cognizable claim, and that the parties merely had

          a reasonable disagreement about the value of the claim. Unfortunately, the

          record does not reveal State Farm's valuation of the UIM claim. Relying



                                                 4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
          Perez-Crisantos v. State Farm, No. 92267-5

          largely on unreported cases out of federal court, State Farm argued that a

          delay in payment of UIM benefits until after arbitration is not a denial of

          payment under IFCA. CP at 56-57 (citing Beasley v. State Farm Mut. Auto.

          Ins. Co., 2014 WL 1494030, at *6 (W.D. Wash. Apr. 16, 2014) and Country

          Preferred Ins. Co. v. Hurless, 2012 WL 2367073, at *4 (W.D. Wash. June

          21, 2012)). Perez-Crisantos moved for partial summary judgment,

          contending that State Farm had violated WAC 284-30-330(7)'s prohibition

          on making a first party claimant litigate to recover '"amounts due under an

          insurance policy by offering substantially less than the amounts ultimately

          recovered in such actions.'" CP at 104 (quoting WAC 284-30-330(7)). He

          also argued that State Farm's summary judgment motion was premature

          because discovery on State Farm's employee incentive program was not

          complete.

                At the summary judgment hearing, the trial judge took issue with

          Perez-Crisantos's characterizing State Farm as having "made a zero offer"

          on the UIM claim. Verbatim Report of Proceedings (VRP) at 10-11. In the

          judge's view, "it verges on being misleading in terms of trying to evaluate

          whether or not you have a basis for a summary judgment." Id. at 11.

          Instead, the judge characterized State Farm as arguing that Perez-Crisantos

          had been fully compensated for his injuries from Reyes's policy limits and



                                                 5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
          Perez-Crisantos v. State Farm, No. 92267-5

          State Farm's PIP payment. She concluded that "[t]here has never been one

          scintilla of evidence" that State Farm's actions were "unreasonable and there

          must have been some ulterior motive" for them, such as "some sort of

          incentive program to 'lowball claims."' ld. at 27. She dismissed the case

          with prejudice on the merits. Perez-Crisantos sought direct review, which

          we granted.

                                             ANALYSIS

                This case is before us on appeal from summary judgment and asks us

          to interpret a statute. Our review of both is de novo. Auto. United Trades

          Org. v. State, 183 Wn.2d 842, 853-54,357 P.3d 615 (2015) (citing

          Freeman v. State, 178 Wn.2d 387, 393, 309 P.3d 437 (2013); Lummi Indian

          Nation v. State, 170 Wn.2d 247, 257-58, 241 P.3d 1220 (2010)). Summary

          judgment "may be granted if the pleadings, affidavits, and depositions

          before the trial court establish that there is no genuine issue of material fact

          and that as a matter of law the moving party is entitled to judgment." Ruffv.

          County ofKing, 125 Wn.2d 697,703,887 P.2d 886 (1995) (citing Dickinson

          v. Edwards, 105 Wn.2d 457, 461, 716 P.2d 814 (1986)).

                                    1. IFCA CAUSE OF ACTION

                For many years, insureds have been able to sue their insurers for

          violations of certain insurance regulations in a CPA or bad faith action. See



                                                  6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
           Perez-Crisantos v. State Farm, No. 92267-5

           Truck Ins. Exch. v. VanPort Homes, Inc., 147 Wn.2d 751,764, 58 P.3d 276

           (2002); Indus. Indemn. Co. v. Kallevig, 114 Wn.2d 907, 921-22, 792 P.2d

           520 (1990). We must decide whether first party insureds can also sue their

           insurance companies under IFCA for regulatory violations. This requires us

           to determine the legislature's intent, which in this case includes the intent of

           the voters who ultimately ratified IFCA. Dep 't ofEcology v. Campbell &

           Gwinn, LLC, 146 Wn.2d 1, 9-10, 43 P.3d 4 (2002) (citing State v. J.M., 144

           Wn.2d 472, 480, 28 P.3d 720 (2001)); see also Parents Involved in Cmty.

           Sch. v. Seattle Sch. Dist. No. 1, 149 Wn.2d 660, 671, 72 P.3d 151 (2003)

           (citing State v. Thorne, 129 Wn.2d 736,763, 921 P.2d 514 (1996)). If the

           statute, read in the context of all the legislature has said on the subject, is

           plain on its face, we will give it that plain meaning. Campbell & Gwinn,

           146 Wn.2d at 11-12. If after reading the statute in context, it "remains

           susceptible to more than one reasonable meaning, the statute is ambiguous

           and it is appropriate to resort to aids to construction, including legislative

           history." !d. at 12 (citing Cockle v. Dep 't ofLabor & Indus., 142 Wn.2d

           801, 808, 16 P.3d 583 (2001)).

                  RCW 48.30.015 says in most relevant part:

                  (1) Any first party claimant to a policy of insurance who is
                  unreasonably denied a claim for coverage or payment of benefits by
                  an insurer may bring an action in the superior court of this state to
                  recover the actual damages sustained, together with the costs of the


                                                    7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
           Perez-Crisantos v. State Farm, No. 92267-5

                 action, including reasonable attorneys' fees and litigation costs, as set
                 forth in subsection (3) of this section.

                        (2) The superior court may, after finding that an insurer has
                 acted unreasonably in denying a claim for coverage or payment of
                 benefits or has violated a rule in subsection (5) of this section,
                 increase the total award of damages to an amount not to exceed three
                 times the actual damages.

                        (3) The superior court shall, after a finding of unreasonable
                 denial of a claim for coverage or payment of benefits, or after a
                 finding of a violation of a rule in subsection (5) of this section, award
                 reasonable attorneys' fees and actual and statutory litigation costs,
                 including expert witness fees, to the first party claimant of an
                 insurance contract who is the prevailing party in such an action.



                       (5) A violation of any of the following is a violation for the
                 purposes of subsections (2) and (3) of this section:

                        (a) WAC 284-30-330, captioned "specific unfair claims
                 settlement practices defined."

                 The relationship between subsections (2), (3), and (5) is, as Judge

           Peterson put it, "vexing." Workland & Witherspoon, PLLC v. Evanston Ins.

           Co., 141 F. Supp. 3d 1148, 1155 (E.D. Wash. 2015). Subsections (2) and (3)

           give the trial court the discretion to award triple damages and directs that it

           award attorney fees if the insurer is found to have acted unreasonably or

           violated listed insurance regulations. Subsection (5) lists the relevant

           regulations. But given that the trier of fact must find that the insurer acted

           unreasonably under subsection (1 ), and that such a finding mandates



                                                   8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
          Perez-Crisantos v. State Farm, No. 92267-5

          attorney fees under subsection (3) and gives the trial court discretion to

          award treble damages under subsection (2), it is not clear what a finding of a

          regulatory violation accomplishes.

                 The regulations in question are long-standing and have long been

          enforceable by the insurance commissioner, and, in some cases, by first

          party insureds in bad faith or CPA actions. LAWS OF 1947, ch. 79 § 30.01

          (partially codified at RCW 48.30.010); Wash. St. Reg. 78-08-082 (Aug. 16,

          1978); Truck Ins. Exch., 147 Wn.2d at 764; Kallevig, 114 Wn.2d at 921-22.

          These regulations largely direct insurance companies to act fairly and

          promptly. WAC 284-30-330, -350, -360, -370, -380. The violation of some

          of these regulations could themselves be potentially actionable under IFCA

          for that reason. See, e.g., WAC 284-30-330( 4) (declaring "[r]efusing to pay

          claims without conducting a reasonable investigation" unfair). The violation

          of some of these regulations are not necessarily enough, on their own, to be

          actionable. For example, insurers are required to respond within 10 working

           days to "communications from [an individual] claimant reasonably

           suggesting that a response is expected." WAC 284-30-360(3). This would

           be violated by a response on the 11th day.

                 Perez-Crisantos argues that State Farm compelled him to litigate his

           UIM claim through "a pre-suit offer of $0," CP at 104, which, he contends,



                                                  9
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
           Perez-Crisantos v. State Farm, No. 92267-5

          violated insurance regulations that deem it unfair or deceptive to "[c]ompel[]

          a first party claimant to initiate or submit to litigation, arbitration, or

          appraisal to recover amounts due under an insurance policy by offering

          substantially less than the amounts ultimately recovered in such actions or

          proceedings." WAC 284-30-330(7). He contends that this regulatory

          violation is independently actionable under IFCA. State Farm contends that

          the statute clearly sets forth the basis for private causes of action and those

          causes of action do not include regulatory violations.

                  Local federal courts have split on this question. 2 For example, last

          year, one judge found that IFCA does create an implied cause of action

          under Washington law for violation of the listed regulations. Langley v.

           GEICO Gen. Ins. Co., 89 F. Supp. 3d 1083, 1085 (E.D. Wash. 2015).

          Another judge on the same bench found it did not. Workland, 141 F. Supp.

           3d at 1156.

                  Perez-Crisantos urges us to follow the Langley decision. 3 In Langley,

           the court applied the three-part test set forth in Bennett v. 1-lardy, 113 Wn.2d


           2
             A learned practitioner has observed that IFCA cases tend to be heard in federal court
           sitting in diversity jurisdiction. Shannon M. Kilpatrick, Sounding the Alarm: Is Diversity
           Jurisdiction Interfering with Washington State's Development ofits Own Body of Law
           Related to the Insurance Fair Conduct Act?, 49 GONZ. L. REv. 553, 554 (2014). Many of
           the cases are unreported.
           3
             Perez-Crisantos also cites three cases for the proposition that recent federal cases allow
           IFCA claims based on regulatory violations. Appellant's Br. at 22 (citing Merrill v.
           Crown Life Ins. Co., 22 F. Supp. 3d 1137 (E.D. Wash. 2014); Hell Yeah Cycles v. Ohio


                                                        10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
          Perez-Crisantos v. State Farm, No. 92267-5

          912, 920-21, 784 P.2d 1258 (1990) and concluded that IFCA contains an

          implied cause of action for violation of the listed regulations. Langley, 89 F.

          Supp. 3d at 1089. Under that test, "we must resolve the following issues:

          first, whether the plaintiff is within the class for whose 'especial' benefit the

          statute was enacted; second, whether legislative intent, explicitly or

          implicitly, supports creating or denying a remedy; and third, whether

          implying a remedy is consistent with the underlying purpose of the

          legislation." Bennett, 113 Wn.2d at 920-21 (quoting In re Wash. Pub.

          Power Supply Sys. Sec. Litig., 823 F.2d 1349, 1353 (9th Cir. 1987)). The

          Langley opinion concluded that the plaintiff was '"within the class for whose

          especial benefit the statute was enacted."' Langley, 89 F. Supp. 3d at 1089

          (quoting Bennett, 113 Wn.2d at 920). As Langley properly noted, the

          specific purpose of IFCA was to provide insureds with another legal

          resource against their insurer for wrongful denials. I d. The opinion

          concluded that the implied remedy is consistent with IFCA's purpose of

          protecting insureds. I d. at 1090-91 (citing Trinity Universal Ins. Co. ofKan.

          v. Ohio Cas. Ins. Co., 176 Wn. App. 185,201,312 P.3d 976 (2013)).



          Sec. Ins. Co., 16 F. Supp. 3d 1224 (E.D. Wash. 2014); Hover v. State Farm Mut. Auto.
          Ins. Co., 2014 WL 4239655 (E.D. Wash. 2014)). All three cases say in passing that an
          IFCA claim can be based on a regulatory violation, but none explain or apply that
          statement. Merrill, 22 F. Supp. 3d at 1148; Hell Yeah Cycles, 16 F. Supp. 3d at 1235-36;
          Hover, 2014 WL 4239655, at *4. We do not find them illuminating.


                                                     11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
          Perez-Crisantos v. State Farm, No. 92267-5

                We respectfully disagree with the Langley opinion that legislative

          intent supports creating an implicit IFCA cause of action. IFCA explicitly

          creates a cause of action for first party insureds who were "unreasonably

          denied a claim for coverage or payment ofbenefits." RCW 48.30.015(1).

          IFCA does not state it creates a cause of action for first party insureds who

          were unreasonably denied a claim for coverage or payment of benefits or

          "whose claims were processed in violation of the insurance regulations listed

          in (5)," which strongly suggests that IFCA was not meant to create a cause

          of action for regulatory violations. '" [W]here a statute specifically

          designates the things upon which it operates, there is an inference that the

          Legislature intended all omissions."' State v. LG Elecs., Inc., 186 Wn.2d 1,

          9, 375 P.3d 636 (2016) (quoting In re Pers. Restraint ofHopkins, 137 Wn.2d

          897, 901, 976 P.2d 616 (1999)). And where the legislature includes

          particular language in one section of a statute but omits it in another, the

          exclusion is presumed intentional. Millay v. Cam, 135 Wn.2d 193, 202, 955

          P.2d 791 (1998).

                We recognize that IFCA is ambiguous, and as it is ambiguous, courts

          have appropriately turned to extrinsic evidence of legislative intent. See

          Campbell & Gwinn, LLC, 146 Wn.2d at 12 (citing Cockle, 142 Wn.2d at




                                                 12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
          Perez-Crisantos v. State Farm, No. 92267-5

          808). The Langley court found evidence of legislative intent in the 2007

          Voters' Pamphlet, which explained that

                "ESSB 5726 would authorize any first party claimant to bring a
                lawsuit in superior court against an insurer for unreasonably denying a
                claim for coverage or payment of benefits, or violation of specified
                insurance commissioner unfair claims handling practices regulations,
                to recover damages and reasonable attorney fees, and litigation costs."

          Langley, 89 F. Supp. 3d at 1090 (emphasis added) (quoting Explanatory

          Statement, Referendum Measure 67, State of Washington Voters Pamphlet,

          General Election 14 (Nov. 6, 2007)). This court has considered the official

          voter's pamphlet to determine the meaning of initiatives before. Parents

          Involved in Cmty. Sch., 149 Wn.2d at 671 (citing Thorne, 129 Wn.2d at

          763). The Langley court reasonably found the emphasized language

          evidence of legislative intent to create a private cause of action for violation

          of insurance regulations. See also FINAL B. REP. ON ENGROSSED SUBSTITUTE

          S.B. 5726, at 1-2, 60th Leg., Reg. Sess. (Wash. 2007) (noting that under the

          act, "[a] plaintiff may also recover damages upon a finding that the insurer

          violated one of five rules adopted by the Office of the Insurance

          Commissioner").

                However, as amicus curiae the American Insurance Association notes,

          the ballot title that would have been in front of voters as they voted on IFCA




                                                 13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
          Perez-Crisantos v. State Farm, No. 92267-5

          did not suggest IFCA creates private cause of action for regulatory

          violations. The official ballot title said:

                 The legislature passed Engrossed Substitute Senate Bill 5726 (ESSB
                 5726) concerning insurance fair conduct related to claims for
                 coverage or benefits and voters have filed a sufficient referendum
                 petition on this bill.

                 This bill would make it unlawful for insurers to unreasonably deny
                 certain coverage claims, and permit treble damages plus attorney fees
                 for that and other violations. Some health insurance carriers would be
                 exempt.

          StateofWashington Voters Pamphlet, General Election 13 (Nov. 6, 2007),

          http://www.sos.wa.gov/_assets/elections/Voters'%20Pamphlet%202007.pdf,

          [https://perma.cc/9QB9-Y9QU].         This language does not suggest an intent

          to create a private cause of action for regulatory violations. Quite the

          opposite: it suggests that IFCA creates a cause of action for unreasonable

          denials of coverage and also permits treble damages in some circumstances.

          On balance, we conclude that the legislative history suggests that IFCA does

          not create a cause of action for regulatory violations.

                 We recognize that the pattern jury committee recently came to the

          opposite conclusion. The pattern jury instruction for an IFCA claim

          provides:

                        (Name of plaintiff) claims that (name of insurer) has violated
                 the Washington Insurance Fair Conduct Act. To prove this claim,
                 (name of plaintiff) has the burden of proving each of the following
                 propositions:

                                                   14
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
           Perez-Crisantos v. State Farm, No. 92267-5


                        (1) That (name of insurer) [unreasonably denied a claim for
                            coverage] [unreasonably denied payment of benefits] [or]
                            [violated a statute or regulation governing the business of
                            insurance claims handling];

                        (2) That (name ofplaintiff) was [injured] [damaged]; and

                        (3) That (name of insurer's) act or practice was a proximate
                            cause of(name ofplaintiff'§} [injury] [damage].

                        If you find from your consideration of all of the evidence that
                 each of these propositions has been proved, your verdict [on this
                 claim] should be for (name of plaintiff). On the other hand, if any of
                 these propositions has not been proved, your verdict [on this claim]
                 should be for (name of insurer).

           6A WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS:

           CNIJ_, 320.06.01 (6th ed. 2013 Supp.) (alterations in original). Put another

           way, the pattern jury committee concluded that IFCA created a cause of

           action if an insurer "unreasonably denied a claim for coverage," or

           "unreasonably denied payment of benefits," or "violated a statute or

           regulation governing the business of insurance claims handling." !d.

           (emphasis added). That last alternative contemplates, at least, violations of

           the regulations listed in RCW 48.30.015(5).

                 But jury instn1ctions are not the law. State v. Brush, 183 Wn.2d 550,

           557, 353 P.3d 213 (2015). It is not at all clear that implying a cause of

           action is consistent with the legislature's intent as expressed in the actual

           statutory language. As the Workland opinion observed in rejecting the claim


                                                  15
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
          Perez-Crisantos v. State Farm, No. 92267-5

          that IFCA made regulatory violations actionable, "If the legislature truly

          intended to create a third IFCA cause of action arising out of subsection (5),

          they would have utilized the same or similar language as in subsection (1)."

          Workland, 141 F. Supp. 3d at 1155. See also Morella, 2013 WL 1562032,

          at *3 n.2 (rejecting similar claim); Hurless, 2012 WL 2367073, at *3-4

          (same); Cardenas v. Navigators Ins. Co., 2011 WL 6300253, at* 6 (W.D.

          Wash. Dec.16, 2011) (same). Instead, IFCA makes regulatory violations

          relevant to the apportioned attorneys' fees and damages associated with that

          derivative violation. See Mut. ofEnumclaw Ins. Co. v. Myong Suk Day, No.

          75633-8-I, 2016 WL 7210718, at *8 (Wash. Ct. App. Dec. 12, 2016)

          (apportioning attorney fees based on the issues prevailed upon at appeal).

          This interpretation is consistent with our canons of statutory construction

          prohibiting us from reading language into subsection (1) that the legislature

          expressly omitted and from rendering any portion of subsections (2) and (3)

          superfluous. Moreover, this interpretation is consistent with existing

          precedent and avoids absurd results.    We note that the only reported

          Washington state case on IFCA described the statute consistently with

          Workland. See Ainsworth v. Progressive Cas. Ins. Co., 180 Wn. App. 52,

          79,322 P.3d 6 (2014). Ainsworth notes that "[s]ubsection (1) describes two

          separate acts giving rise to an IFCA claim. The insured must show that the



                                                 16
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
           Perez-Crisantos v. State Farm, No. 92267-5

           insurer unreasonably denied a claim for coverage or that the insurer

          unreasonably denied payment of benefits. If either or both acts are

           established, a claim exists under IFCA." Id. (citing RCW 48.30.015).

                 Finally, we note that it is unlikely the legislature would have intended to

           create a private cause of action for violation of only some of the specific

           regulations listed in RCW 48.30.015(5). For example, if we found that

           violation of regulations listed in IFCA was independently actionable, then

           "[m]aking a claim payment to a first party claimant or beneficiary not

           accompanied by a statement setting forth the coverage under which the payment

           is made," not responding until the 11th working day to "pertinent

           communications from a claimant reasonably suggesting that a response is

           expected," and notifying a claimant on the 16th day that a claim had been

           accepted would all be actionable even if the insured was never unreasonably

           denied coverage or the payment of benefits. See WAC 284-30-330(9), -360(3),

           -380(1 ).

                  We conclude that IFCA does not create an independent cause of

           action for regulatory violations. 4



           4
            The concurrence, purporting to avoid confusion surrounding IFCA's purpose and
           scope, instead would perpetuate the confusion that already exists. Compare
           Langley, 89 F. Supp. 3d 1083 (implied cause of action), with Workland, 141 F.
           Supp. 3d 1148 (no implied cause of action). It simply prefers the current
           confusion to a clear holding that subsections (2), (3), and (5) ofiFCA do not

                                                  17
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
          Perez-Crisantos v. State Farm, No. 92267-5

                                      2. SUMMARY JUDGMENT

                Perez-Crisantos argues that summary judgment dismissal of his claims

          was inappropriate because there were material facts in dispute. He also

          contends that his partial summary judgment motion should have been

          granted and that more discovery into State Farm's incentive programs was

          required. The trial judge dismissed the case on the merits because she

          concluded that State Farm had acted reasonably and that State Farm had not

          '"lowball[ ed]' their insured such that their insured was required to litigate."

          VRP at 24.

                Disparity between an offer and an arbitration award alone does not

          establish a violation of WAC 284-30-330(7). Am. Mfrs. Mut. Ins. Co. v.

          Osborn, 104 Wn. App. 686, 701, 17 P.3d 1229 (2001) (citing Keller v.

          Allstate Ins. Co., 81 Wn. App. 624, 915 P.2d 1140 (1996)). There has to be

          something more. !d. In this case, Perez-Crisantos suggests that something

          more can be found in the fact PIP benefits were allowed based on the same

          evidence and his suspicion that the incentive program created bad incentives.

          But State Farm never disputed that some ofPerez-Crisantos's injuries came

          from the accident; it is not necessarily inconsistent for an insurer to pay the

          one and balk at the other based on its valuation of the claim. The fact State

          create an independent implied cause of action in addition to that expressly created
          in subsection (1 ).

                                                   18
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
          Perez-Crisantos v. State Farm, No. 92267-5

          Farm paid PIP benefits is not sufficient to create a material question of fact

          that State Farm violated insurance regulations by rejecting some ofPerez-

          Crisantos' s UIM claim.

                As to the CPA claim, in order to prevail "a plaintiff must establish

          five distinct elements: (1) unfair or deceptive act or practice; (2) occurring in

          trade or commerce; (3) public interest impact; (4) injury to plaintiff in his or

          her business or property; (5) causation." Hangman Ridge Training Stables,

          Inc. v. Safeco Title Ins. Co., 105 Wn.2d 778, 780, 719 P.2d 531 (1986). A

          CPA claim can be predicated on a violation of WAC 284-30-330. Kallevig,

          114 Wn.2d at 923 ("A violation of WAC 284-30-330 constitutes a violation

          ofRCW 48.30.010(1), which in turn constitutes a per se unfair trade practice

          by virtue of the legislative declaration in RCW 19.86.170."). State Farm

          agrees that an insured can establish the first and second elements of a CPA

          claim by showing the insurer violated one of the relevant WAC provisions.

          But State Farm contends that Perez-Crisantos has failed to make that

          showing because he did not present a genuine issue of fact that it violated

          any provision of WAC 284-30-330. We agree. Even taking the facts in the

          light most favorable to Perez-Crisantos, as we must, he has not shown a

          genuine issue that State Farm acted unreasonably.




                                                  19
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
          Perez-Crisantos v. State Farm, No. 92267-5

                Perez-Crisantos also argues that summary judgment was premature

          because more discoveryinto State Farm's incentive programs was needed.

          State Farm argues that Perez-Crisantos failed to object to summary judgment

          on the record before the trial court. State Farm observes, correctly, that a

          party can move for summary judgment before discovery is complete: "A

          trial court may continue a summary judgment hearing if the nonmoving

          party shows a need for additional time to obtain additional affidavits, take

          depositions, or conduct discovery." Bldg. Indus. Ass 'n of Wash. v.

          McCart~y,   152 Wn. App. 720, 742, 218 P.3d 196 (2009) (citing CR 56(f)).

          "The trial court may deny a motion for a continuance when (1) the

          requesting party does not have a good reason for the delay in obtaining the

          evidence, (2) the requesting party does not indicate what evidence would be

          established by further discovery, or (3) the new evidence would not raise a

          genuine issue of fact." Butler v. Joy, 116 Wn. App. 291, 299, 65 P.3d 671

          (2003) (citing Tellevik v. 31641 W. Rutherford St., 120 Wn.2d 68, 90, 838

          P.2d 111, 845 P.2d 1325 (1992)). At the summary judgment hearing, the

          trial judge specifically declined to allow more discovery into personnel files

          of State Farm employees because she found insufficient evidence that such

          an intrusion was appropriate to show the incentive program was having a

          malign effect on claims processing. Perez-Crisantos did not specifically



                                                 20
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
          Perez-Crisantos v. State Farm, No. 92267-5

          assign error to that ruling or show that it was in error. Given the facts

          before trial judge at the time of summary judgment, we find no error. 5

                                            CONCLUSION


                 We hold that an IFCA claim cannot be predicated on a regulatory

          violation alone. We find that summary judgment was appropriately granted

          and affirm.




          5 Perez-Crisantos's motion for attorney fees under RCW 48.30.015(3) and RCW
           19.86.090 is denied.



                                                   21
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
          Perez-Crisantos v. State Farm, No. 92267-5




          WE CONCUR:




                                        22
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.


       Perez-Crisantos v. State Farm Fire & Casualty Co.




                                           No. 92267-5



             STEPHENS, J. (concurring in result only)-In 2007, the legislature enacted

       and the people ratified the Insurance Fair Conduct Act (IFCA), RCW 48.30.015, to

       strengthen the remedies and penalties available for the unfair handling of first-party

       insurance claims. To date, litigation under IFCA has proceeded mainly in federal

       court, with this case marking the first time this court has been asked to entertain

       arguments as to the statute's meaning. Encouraged by amici, the majority embraces

       this opportunity to offer an interpretation, even though interpreting IFCA is

       unnecessary and irrelevant to the resolution of this case.

             We should await an appropriate case before taking such a significant step, and

       instead resolve this appeal on the grounds reached below. The superior court

       dismissed this case on summary judgment because the plaintiff could not establish a

       violation ofWashington Administrative Code (WAC) 284-30-330(7). The majority

       affirms this holding. It is therefore entirely unnecessary to decide whether a WAC
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         Perez-Crisantos v. State Farm Fire & Casualty Co., 92267-5
        (Stephens, J., concurring in result only)



        violation gives rise to an implied cause of action under IFCA. I fear that the

        majority's gratuitous "holding" on IFCA will lead to confusion and will frustrate the

        intent of this remedial statute. I respectfully dissent from that holding, though I

        concur in the decision to affirm the superior court's order on summary judgment.

           I. This Appeal Does Not Require the Court To Decide Whether a WAC Violation
               Supports Remedies and Penalties under IFCA

               The majority frames the issue in this case as whether a violation of WAC 284-

        30-330(7) supports an implied cause of action under IFCA.             Majority at 2, 7.

        Nonetheless, it ultimately agrees with the superior court that Isidoro Perez-Crisantos

        failed to present sufficient evidence of a violation of the insurance regulation. It thus

        affirms the dismissal of his claims based on the Consumer Protection Act (CPA),

        chapter 19.86 RCW, and bad faith and negligence, as well as IFCA. I agree with

        this decision.

               In granting summary judgment of dismissal, the superior court drew no

        distinction between the plaintiffs allegations based on the WAC provision and his

        overarching allegation that State Farm Fire and Casualty Company acted

        unreasonably. The court noted, "We do not have a lot of law on IFCA. We have

        quite a bit of law on some of these WACs. The point is that the issue for the court

        is to determine if the insurance company is acting reasonably or unreasonably."

        Verbatim Report ofProceedings (Aug. 21, 2015) (VRP) at 23. The court continued,

                                                    -2-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Perez-Crisantos v. State Farm Fire & Casualty Co., 92267-5
        (Stephens, J., concurring in result only)



       "The issue before the court is whether or not State Farm reasonably handled this

       claim, and that their position was a reasonable position. And that they did not

       'lowball' their insured such that their insured was required to litigate. That is what

       this claim is about." Jd. at 24. Here, the superior court was plainly describing a

       claim under WAC 284-30-330(7), which addresses unfair settlement conduct that

       forces an insured to arbitrate or litigate. That provision states:

             The following [practices] are hereby defined as unfair methods of
             competition and unfair or deceptive acts or practices of the insurer in the
             business of insurance, specifically applicable to the settlement of claims:

                     (7) Compelling a first party claimant to initiate or submit to litigation,
             arbitration, or appraisal to recover amounts due under an insurance policy by
             offering substantially less than the amounts ultimately recovered in such
             actions or proceedings.

       WAC 284-30-330(7). The superior court explained:

              The gravamen of the WAC is that the plaintiff is being forced to
              [arbitrate or litigate] because of the intransigence and unreasonableness
              of the first party insurance company. My view is that is not what ...
              went on in this case. There was a reasonable dispute between the two
              parties that ultimately had to be resolved through an arbitration
              proceeding, and it was.

       VRP at 26-27. Having concluded that State Farm did not violate WAC 284-30-

       330(7)-or more generally act unreasonably-the superior court determined that

       further proceedings (including additional discovery) were unnecessary. Id. at 29

       ("Really, the discussion ends at that point.").




                                                    -3-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Perez-Crisantos v. State Farm Fire & Casualty Co., 92267-5
       (Stephens, J., concurring in result only)



              Understanding the basis for the superior court's summary judgment ruling,

       which the majority affirms, this case is not an appropriate vehicle for deciding

       whether a WAC violation (if proved) could support liability under IFCA. While the

       briefing before this court invites consideration of that broader issue, we should resist.

       I would await better briefing and a full opportunity to consider the impact of an IFCA

       holding in a case where it matters.

          II The Majority's Putative "Holding" Adds to the Confusion Surrounding
             IFCA 's Purpose and Scope

              The majority concludes that "an IFCA claim cannot be predicated on a

       regulatory violation alone." Majority at 21. To reach this conclusion, it frames the

       issue in terms of whether the cause of action created in IFCA's subsection (1) is

       exclusive, or whether instead "IFCA also created a new and independent private

       cause of action for violation of these regulations in the absence of any unreasonable

       denial of coverage or benefits." I d. at 2 (emphasis added). This framing of the issue

       is somewhat confusing and leaves many questions unanswered.

              As the majority notes, federal district courts in Washington have considered

       whether there is an implied cause of action under IFCA premised on violations of

       certain WAC provisions. See Langley v. GEICO Gen. Ins. Co., 89 F. Supp. 3d 1083

       (E.D. Wash. 2015) (holding there is an implied cause of action); Workland &

        Witherspoon, PLLC v. Evanston Ins. Co., 141 F. Supp. 3d 1148 (E.D. Wash. 2015)

                                                   -4-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Perez-Crisantos v. State Farm Fire & Casualty Co., 92267-5
       (Stephens, J., concurring in result only)



       (disagreeing with Langley). These courts have found it difficult to make sense of all

       the language in IFCA under such a framework, with Judge Rosanna Malouf Peterson

       noting in Work/and that the relationship between subsections (2), (3), and (5) is

       "vexing." Work/and, 141 F. Supp. 3d at 1155. It may be that the difficulty arises

       not from any inherent flaw in IFCA but from addressing the question in terms of an

       implied cause of action separate from that provided in subsection (1), rather than

       reading IFCA in light of its purpose under chapter 48.30 RCW.

             Chapter 48.30 RCW addresses unfair practices and fraud in the business of

       insurance. RCW 48.30.010 generally outlines available "remedies and penalties"

       against insurers who engage in unfair or deceptive acts or practices. Amended

       alongside the enactment ofRCW 48.30.015, RCW 48.30.010(7) references IFCA's

       language prohibiting insurers from "unreasonably deny[ing] a claim for coverage or

       payment of benefits to any first party claimant." Importantly, chapter 48.30 RCW

       does not purport to enumerate all available causes of action; instead, it contemplates

       a range of possible private actions, in addition to enforcement actions by the

       insurance commissioner. Private actions may include claims sounding in bad faith,

       negligence, or breach of contract, as well as statutory claims.

              IFCA, as part of chapter 48.30 RCW, must be understood in this context.

       While RCW 48.30.015(1) creates a new cause of action based on unreasonable


                                                 -5-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Perez-Crisantos v. State Farm Fire & Casualty Co., 92267-5
       (Stephens, J., concurring in result only)



       denials of claims for coverage or benefits, subsections (2) and (3) speak to new

       remedies and penalties superior courts are authorized or required to impose when

       certain findings are made. Subsections (2) and (3) refer to remedies and penalties

       based upon a finding "that an insurer has acted unreasonably in denying a claim for

       coverage or payment of benefits or has violated a rule in subsection (5) of this

       section." RCW 48.30.015(2), (3) (emphasis added). The majority's interpretation

       renders the second half of this sentence inoperative, requiring the superior court to

       find a violation of subsection (1) as a precondition to affording IFCA remedies and

       penalties-despite the obvious disjunctive phrasing.

             I believe a problem with the majority's analysis is that it asks the wrong

       question, i.e., whether subsections (2), (3), and (5) ofiFCA create an implied cause

       of action in addition to that expressly created in subsection (1). 1 Rather than asking

       what the statute implies, we should consider what it actually says. Subsections (2)

       and (3) expressly provide that the superior court may treble the proven actual

       damages and shall award reasonable attorney fees and costs upon finding a violation

       of the insurance regulations identified in subsection (5). Additionally, subsection


              1 Infairness to the majority, the parties and amici sometimes frame the question this
       way, following the analysis of the federal district court in Langley. See Langley, 89 F.
       Supp. 3d at 1084-85; Appellant's Br. at 22-27; Br. ofResp't State Farm at 16-20; Br. of
       Amicus Curiae Am. Ins. Ass'n at 7-11; Br. of Amicus Curiae Wash. State Ass'n for Justice
       Found. at 14.

                                                   -6-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Perez-Crisantos v. State Farm Fire & Casualty Co., 92267-5
       (Stephens, J., concurring in result only)



       (6) emphasizes that IFCA "does not limit a court's existing ability to make any other

       determination regarding an action for an unfair or deceptive practice of an insurer or

       provide for any other remedy that is available at law." RCW 48.30.015(6). Reading

       IFCA's language in context, it reflects the legislature's awareness-an awareness

       that permeates chapter 48.30 RCW-that claims alleging unfair or deceptive

       insurance conduct may take a variety of forms. Indeed, multiple claims based on the

       same underlying conduct are generally brought in a single action, and the language

       in subsection (I) intending to broaden available remedies should not be misread to

       restrict them.

             After the dust settles on this case, questions will remain as to what remedies

       and penalties IFCA authorizes, even if we accept as a holding the majority's

       unnecessary conclusion that subsections (2), (3), and (5) do not create an implied

       cause of action. I believe today' s opinion will engender only further debate and not

       the definitive interpretation the majority is apparently reaching for. I would resolve

       this case on the grounds reached by the court below without addressing the question
       '

       of whether a WAC violation alone can support a claim under IFCA. Accordingly, I

       dissent from the majority's analysis ofiFCA but concur in its decision to affirm the

       summary judgment order of dismissal.




                                                 -7-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Perez-Crisantos v. State Farm Fire & Casualty Co., 92267-5
       (Stephens, J., concurring in result only)




                                       -8-